EXHIBIT 10.3

INDEMNIFICATION AGREEMENT

This Agreement dated September 28, 2010

BETWEEN:

—, of —

(“Indemnitee”)

AND:

ANGIOTECH PHARMACEUTICALS, INC.,

a corporation incorporated under the laws of British Columbia

(“Angiotech”)

BACKGROUND

 

A. The Indemnitee is a director of Angiotech.

 

B. Subject to the Business Corporations Act (British Columbia), Angiotech’s
articles:

 

  (a) require Angiotech to indemnify the Indemnitee for certain liabilities and
expenses that may be incurred by the Indemnitee by reason of the Indemnitee
being a director of Angiotech, as specified in Article 21.2, and deem the
Indemnitee to have contracted with Angiotech on the terms of the indemnity
contained in Article 21.2; and

 

  (b) authorize Angiotech to indemnify the Indemnitee for other liabilities and
expenses that may be incurred by the Indemnitee by reason of the Indemnitee
being a director, officer, or employee of Angiotech, or of an affiliate or
subsidiary of Angiotech, or of any other entity at Angiotech’s request.

 

C. Angiotech and the Indemnitee wish to enter into an agreement:

 

  (a) to better define their respective rights and obligations in relation to
the requirement to indemnify the Indemnitee under Article 21.2, and under the
contract that is deemed to exist between the Indemnitee and Angiotech under
Article 21.2; and

 

  (b) to further require Angiotech to indemnify the Indemnitee in certain other
circumstances for liabilities and expenses that the Indemnitee may incur by
reason of the Indemnitee being a director, officer, or employee of Angiotech, or
of an affiliate or subsidiary of Angiotech, or of any other entity at
Angiotech’s request, in accordance with this Agreement.



--------------------------------------------------------------------------------

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1 DEFINITIONS

 

1.1 In this Agreement:

 

  (a) “Act” means the Business Corporations Act (British Columbia), as amended
from time to time, or any successor legislation;

 

  (b) “Arbitration Act” means the Commercial Arbitration Act (British Columbia),
as amended from time to time, or any successor legislation;

 

  (c) “Article 21.2” means Article 21.2 of Angiotech’s articles, as amended from
time to time, or any successor provision of Angiotech’s articles, and includes
the contract that is deemed to exist between the Indemnitee and Angiotech under
Article 21.2;

 

  (d) “Associated Corporation” means

 

  (i) a corporation that is or was an affiliate or subsidiary of Angiotech, at a
time when the Indemnitee is or was a director, officer, or employee of the
corporation,

 

  (ii) another corporation of which the Indemnitee is or has been, at
Angiotech’s request, a director, officer, or employee, or

 

  (iii) a partnership, trust, joint venture, or other unincorporated entity of
which the Indemnitee holds or has held, at Angiotech’s request, a position
equivalent to that of a director or officer, or is or has been, at Angiotech’s
request, an employee;

 

  (e) “Court” means the Supreme Court of British Columbia;

 

  (f) “Eligible Penalty” means a judgment, penalty, or fine awarded or imposed
in, or an amount paid in settlement of, an Eligible Proceeding;

 

  (g) “Eligible Proceeding” means a Proceeding in which the Indemnitee, or any
of the Indemnitee’s heirs, successors, or personal or other legal
representatives

 

  (i) is or may be joined as a party, or

 

  (ii) is or may be liable for or in respect of a judgment, penalty, or fine in,
or Expenses related to, the Proceeding, by reason of the Indemnitee being or
having been a director, officer, or employee of, or holding or having held a
position equivalent to that of a director or officer of, Angiotech or an
Associated Corporation;

 

2



--------------------------------------------------------------------------------

  (h) “Expenses” includes costs, charges, and expenses, including legal and
other fees, but does not include judgments, penalties, fines, or amounts paid in
settlement of a Proceeding;

 

  (i) “Indemnitee” includes, except in paragraphs 1.1(d) and (g), 2.6, 3.1(c)
and (d), 6.1 and 7.1, both the Indemnitee and the Indemnitee’s heirs,
successors, and personal or other legal representatives, but does not include
anyone else;

 

  (j) “Insurers” means Chartis (formerly AIG Commercial Insurance Company of
Canada), Lloyd’s Underwriters, XL Insurance Company Limited, Lloyd’s
Underwriters and Liberty International Underwriters, a division of Liberty
Mutual Insurance Company, or an entity issuing a successor to a Policy in
accordance with this Agreement;

 

  (k) “Policies” means the following directors’ and officers’ insurance policies
issued by the Insurers and any successor to such policies entered into by
Angiotech:

 

  (i) Chartis (formerly AIG Commercial Insurance Company of Canada) executive
and organization liability insurance policy no. 01-304-79-93;

 

  (ii) Lloyd’s Underwriters excess directors and officers and company
reimbursement indemnity contract no. ZA042009 (1);

 

  (iii) XL Insurance Company Limited policy no. ELU114240-09;

 

  (iv) Lloyd’s Underwriters excess directors and officers and company
reimbursement indemnity contract no. ZA042109 (1); and

 

  (v) Liberty International Underwriters, a division of Liberty Mutual Insurance
Company, excess DIC side-A only executive advantage insurance policy no.
DOCG782748002; and

 

  (l) “Proceeding” includes any legal proceeding or investigative action,
whether current, threatened, pending, or completed.

 

2 INDEMNIFICATION

 

2.1 Subject to the provisions of this Agreement, Angiotech will, to the fullest
extent permitted by law:

 

  (a) indemnify and save harmless the Indemnitee from and against any and all
Eligible Penalties for which the Indemnitee is or may be liable; and

 

  (b) after the final disposition of an Eligible Proceeding, pay the Expenses
actually and reasonably incurred by the Indemnitee in respect of that Eligible
Proceeding.

 

2.2 Subject to paragraphs 3.3 and 3.4, at the request of the Indemnitee,
Angiotech will pay Expenses actually and reasonably incurred by the Indemnitee
in respect of an Eligible Proceeding as those Expenses are incurred, in advance
of the final disposition of the Eligible Proceeding. For greater certainty:

 

  (a) the Indemnitee will not be required to first pay such Expenses and then
seek reimbursement from Angiotech; and

 

3



--------------------------------------------------------------------------------

  (b) Angiotech will, at the Indemnitee’s request, pay such Expenses directly
upon the Indemnitee providing receipts, statements of account, or other
supporting documentation that Angiotech may reasonably require.

 

2.3 If a claim for indemnification or payment of Expenses under paragraph 2.1 or
2.2 is not paid in full by Angiotech within 30 days after the Indemnitee
delivers the claim, in writing, to Angiotech:

 

  (a) the Indemnitee may, at any time thereafter, commence dispute resolution
under Part 11 to recover the unpaid amount of the claim; and

 

  (b) if the Indemnitee is wholly or substantially successful on the merits of
the claim, Angiotech will also pay all Expenses actually and reasonably incurred
by the Indemnitee to pursue the claim under Part 11, unless an arbitrator under
Part 11 orders otherwise.

 

2.4 If Court or other approval is required in connection with any
indemnification obligation of Angiotech under this Agreement, Angiotech will use
reasonable efforts to promptly obtain that approval.

 

2.5 The discharge by Angiotech of its obligations under this Agreement (to the
extent permitted by law) will fully satisfy any rights the Indemnitee may have
under Article 21.2, and discharge any obligations Angiotech may have under
Article 21.2, with respect to any Proceeding, including any claim the Indemnitee
may have under Article 21.2 for indemnification from and against, or payment of,
any judgment, penalty, fine, costs, charges, or expenses, or any other liability
whatsoever, that may be incurred in, or in relation to, any Proceeding.

 

2.6 This Agreement is effective as of the date the Indemnitee first became a
director or officer, or began to hold a position equivalent to that of a
director or officer, of Angiotech or any Associated Corporation, and will
continue in effect after the Indemnitee ceases to be a director or officer, or
to hold a position equivalent to that of a director or officer, of Angiotech or
any Associated Corporation.

 

3 LIMITATIONS AND CONDITIONS

 

3.1 Subject to paragraph 6.2, Angiotech will not indemnify the Indemnitee in
respect of or in relation to any Eligible Proceeding or any Eligible Penalties
incurred therein, or pay any Expenses of the Indemnitee in respect of or in
relation to any Eligible Proceeding:

 

  (a) if Angiotech is prohibited under the Act or any other applicable law from
making such payments;

 

  (b) if the Eligible Proceeding is or was brought against the Indemnitee by or
on behalf of Angiotech or an Associated Corporation;

 

4



--------------------------------------------------------------------------------

  (c) if, in relation to the subject matter of the Eligible Proceeding, the
Indemnitee did not act honestly and in good faith, with a view to the best
interests of Angiotech or of any applicable Associated Corporation, as the case
may be; or

 

  (d) in the case of an Eligible Proceeding other than a civil proceeding, if
the Indemnitee did not have reasonable grounds for believing that the
Indemnitee’s conduct in respect of which the Eligible Proceeding was brought was
lawful.

 

3.2 Angiotech’s obligation under this Agreement to indemnify the Indemnitee in
respect of or in relation to any Eligible Proceeding or any Eligible Penalties
incurred therein, or to pay any Expenses of the Indemnitee in respect of or in
relation to any Eligible Proceeding, will be limited, and Angiotech will not be
required to make such payments, in the following circumstances:

 

  (a) if the Indemnitee makes an admission of liability or guilt or enters into
a settlement with respect to the Eligible Proceeding without Angiotech’s consent
contrary to paragraph 4.2, to the extent any Eligible Penalties or Expenses are
incurred as a result of that admission or settlement;

 

  (b) if, after Angiotech decides under paragraph 4.3 to assume and direct the
carriage of the defence and handling of the Eligible Proceeding, the Indemnitee
unreasonably withholds consent to a request by Angiotech to enter into a
settlement with respect to the Eligible Proceeding under paragraph 4.4(c), to
the extent that any Expenses are incurred thereafter, and to the extent that any
Eligible Penalties, or any portion thereof, may not have been incurred if the
Indemnitee had consented to such admission or settlement;

 

  (c) if, after Angiotech decides under paragraph 4.3 to assume and direct the
carriage of the defence and handling of the Eligible Proceeding, the Indemnitee
incurs any Expenses in relation to the Eligible Proceeding that are not
consented to or authorized by Angiotech or otherwise authorized under this
Agreement, to the extent of such unauthorized Expenses;

 

  (d) to the extent that such indemnification has been provided, or payments
made, to or on behalf of the Indemnitee by an insurer under a policy of
insurance maintained by Angiotech or an Associated Corporation;

 

  (e) to the extent that the Indemnitee may have become disentitled from
receiving such indemnification from, or having such payments made by, an insurer
under a policy of insurance maintained by Angiotech or an Associated
Corporation, as a result of the Indemnitee breaching any term or condition of
the applicable policy of insurance contrary to paragraph 5.8, or exercising any
right under the applicable policy of insurance without Angiotech’s consent
contrary to paragraph 5.9; or

 

  (f) to the extent that Angiotech or any Associated Corporation indemnifies or
pays the Expenses of the Indemnitee in respect of or in relation to the Eligible
Proceeding other than under this Agreement.

 

5



--------------------------------------------------------------------------------

3.3 The Indemnitee undertakes to repay Angiotech any amounts advanced under
paragraph 2.2 if it is ultimately determined by an arbitrator under Part 11 or
the Court that payment of those amounts was prohibited by section 163 of the
Act.

 

3.4 If the Indemnitee is required to repay Angiotech any amount under paragraph
3.3:

 

  (a) the Indemnitee will repay that amount to Angiotech forthwith; and

 

  (b) Angiotech will be entitled to set off any unpaid portion of that amount
against any debt, liability, or amount that may be owing by Angiotech to the
Indemnitee under this Agreement or otherwise.

 

3.5 For the purpose of an arbitration under Part 11 or any other determination
under this Agreement:

 

  (a) there will be a rebuttable presumption that the Indemnitee has acted in
good faith and with a view to the best interests of Angiotech and any applicable
Associated Corporation;

 

  (b) Angiotech will have the burden of proving:

 

  (i) that the Indemnitee did not act in good faith or with a view to the best
interests of Angiotech or any applicable Associated Corporation, or did not
otherwise meet the standards of conduct which make it permissible under this
Agreement, the Act, or other applicable law for Angiotech to indemnify the
Indemnitee for any amount claimed; and

 

  (ii) that any Expenses claimed by the Indemnitee were not reasonably incurred;
and

 

  (c) for greater certainty, Angiotech will bear the burden of proof described
in subparagraph (b)(i) regardless of whether an Eligible Proceeding is
terminated by judgment, order, settlement, conviction, upon a plea of no contest
or its equivalent, or otherwise.

 

4 NOTICE, DEFENCE, AND SETTLEMENT OF ELIGIBLE PROCEEDING

 

4.1 The Indemnitee will cooperate fully with Angiotech, and provide any
information that Angiotech may require from time to time, and act with the
utmost good faith towards Angiotech, with respect to all matters under this
Agreement. In particular, the Indemnitee will notify Angiotech forthwith of:

 

  (a) receiving notice of, or becoming aware of, any Eligible Proceeding
(including a threatened Eligible Proceeding);

 

  (b) being served with any writ, statement of claim, notice of motion,
indictment, or other document commencing or continuing any Eligible Proceeding;
and

 

  (c) all other steps taken in, or in relation to, any Eligible Proceeding;

 

6



--------------------------------------------------------------------------------

  provided that any failure to give written notice or delay in giving notice
under this paragraph will not disentitle the Indemnitee from receiving any
payment under this Agreement, except if and to the extent Angiotech is
prejudiced by the failure or delay.

 

4.2 The Indemnitee will not make any admission of liability or guilt, or enter
into any settlement, with respect to any Eligible Proceeding without Angiotech’s
prior written consent, which will not be unreasonably withheld.

 

4.3 If Angiotech pays all Expenses actually and reasonably incurred by the
Indemnitee in respect of an Eligible Proceeding within 30 days of any written
request by the Indemnitee under paragraph 2.2 (except as provided in paragraph
3.2 or 4.5), Angiotech may, at its option and subject to the provisions of any
applicable policy of insurance, assume and direct the carriage of the defence
and handling of such Eligible Proceeding, to determine whether and in what
manner such Eligible Proceeding will be defended, appealed, compromised, or
settled, and, subject to paragraph 4.5, to select legal counsel, reasonably
satisfactory to the Indemnitee, to represent the Indemnitee.

 

4.4 If Angiotech assumes and directs the carriage of the defence and handling of
an Eligible Proceeding under paragraph 4.3:

 

  (a) the Indemnitee will cooperate fully with Angiotech and act with the utmost
good faith towards Angiotech in all matters relating to such Eligible
Proceeding;

 

  (b) the Indemnitee will disclose to Angiotech any facts, information, or
documents in the Indemnitee’s knowledge, possession, or control that may be
relevant to the defence and handling of the Eligible Proceeding, including,
subject to paragraph 4.5, any legal or other professional advice obtained by the
Indemnitee with respect to the defence and handling of the Eligible Proceeding;

 

  (c) Angiotech will not make any admission of liability or guilt, or enter into
any settlement on the Indemnitee’s behalf, without the Indemnitee’s prior
written consent, which will not be unreasonably withheld; and

 

  (d) Angiotech will indemnify the Indemnitee from and against all Eligible
Penalties for which the Indemnitee is or may be liable in respect of the
Eligible Proceeding, and will pay any Expenses actually and reasonably incurred
by the Indemnitee in respect of that Eligible Proceeding, except as provided in
paragraph 3.1, 3.2 or 4.5.

 

4.5 In any Eligible Proceeding, the Indemnitee may retain legal counsel, at the
Indemnitee’s own expense, other than the counsel selected by Angiotech under
paragraph 4.3 to represent the Indemnitee, provided that the fees and
disbursements of such other counsel will be paid by Angiotech if:

 

  (a) the Indemnitee and Angiotech mutually agree to the retainer of such other
counsel; or

 

  (b)

the parties to such Eligible Proceeding (including any added or interpleaded
parties) include the Indemnitee and Angiotech (or any Associated Corporation),

 

7



--------------------------------------------------------------------------------

 

and representation of both the Indemnitee and Angiotech (or the applicable
Associated Corporation) by the same legal counsel is inappropriate or
impracticable due to an actual or potential conflict between the interests of
the Indemnitee and Angiotech (or the applicable Associated Corporation).

 

5 INSURANCE

 

5.1 Angiotech represents and warrants to the Indemnitee that the Policies are in
force unamended and Angiotech has paid all premiums owing under the Policies and
is not otherwise in default under the terms of any Policy. To the best knowledge
of Angiotech, any statements made by or on behalf of Angiotech to an Insurer
prior to the issuance of a Policy which form part of such Policy present a true
and complete response to the questions posed by the Insurer as of the date such
statements were made.

 

5.2 Angiotech shall pay all premiums payable under the Policies and take all
steps necessary to maintain the coverage provided under the Policies.

 

5.3 So long as the Indemnitee is a director or officer of Angiotech or an
Associated Corporation, Angiotech shall not seek to amend or discontinue the
Policies or allow the Policies to lapse without the Indemnitee’s prior written
consent, acting reasonably, provided that such insurance is available on
commercially reasonable terms (as determined by the board of directors in its
sole judgement).

 

5.4 So long as the Indemnitee is a director or officer of Angiotech or an
Associated Corporation, upon the receipt of a written request from the
Indemnitee at any time during the term of this Agreement, Angiotech shall
provide proof to the Indemnitee that all premiums payable by Angiotech in
respect of the Policies have been paid.

 

5.5 In the event a Policy is discontinued for any reason, Angiotech shall
purchase, maintain and administer, or cause to be purchased, maintained and
administered for a period of six years after such discontinuance, insurance for
the benefit of the Indemnitee (the “Run-Off Coverage”), on such terms as
Angiotech then maintains in existence for its directors and officers, to the
extent permitted by law and provided such Run-Off Coverage is available on
commercially acceptable terms and premiums (as determined by the board of
directors in its sole judgement). The Run-Off Coverage shall provide coverage
only in respect of events occurring prior to the discontinuance of the Policy.

 

5.6

Following the Indemnitee ceasing to be a director or officer of Angiotech or an
Associated Corporation, for any reason whatsoever, Angiotech shall continue to
purchase and maintain directors’ and officers’ liability insurance, for the
benefit of the Indemnitee such that the Indemnitee’s insurance coverage is, at
all times, the same as any insurance coverage Angiotech purchases and maintains
for the benefit of its then current directors and officers, from time to time.
Notwithstanding the foregoing, if (i) liability insurance coverage for former
directors and officers is no longer available or (ii) it is no longer industry
practice among responsible companies to procure liability insurance for former
directors and officers and the cost to Angiotech to do so would be commercially
unreasonable (as determined by the board of directors in its sole judgement),
Angiotech shall be relieved of its obligation to procure liability insurance
coverage for former directors and officers; provided that Angiotech procures
such level of insurance coverage,

 

8



--------------------------------------------------------------------------------

 

if any, as is available for former directors and officers at a commercially
reasonable rate and adopts comparable measures to protect its former directors
and officers in the circumstances as are adopted by other responsible companies.
The onus is on Angiotech to establish that the circumstances described in the
previous sentence exist.

 

5.7 If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Indemnitee is subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Angiotech for the benefit of the Indemnitee, Angiotech shall pay the deductible
for and on behalf of the Indemnitee.

 

5.8 The Indemnitee will comply with all applicable obligations under any policy
of insurance that may be maintained by Angiotech or by any Associated
Corporation under which coverage is provided or may be available for any
Eligible Penalties or Expenses incurred with respect to an Eligible Proceeding.

 

5.9 The Indemnitee will not, without the prior written consent of Angiotech,
exercise any right under any policy of insurance referred to in paragraph 5.8 in
any manner that may affect the provision or availability of coverage under the
policy for any Eligible Penalties or Expenses incurred with respect to an
Eligible Proceeding.

 

6 OTHER RIGHTS OF THE INDEMNITEE

 

6.1 Subject to paragraph 2.5, the indemnification or payment of any Eligible
Penalties or Expenses under this Agreement will not diminish any other rights to
which the Indemnitee or the Indemnitee’s heirs, successors, or personal or other
legal representatives may be entitled under any provision of the Act or any
other enactment, Angiotech’s articles, any applicable policy of insurance,
guarantee, or third party indemnity, any vote of the shareholders of Angiotech,
or otherwise, whether as to any matter arising out of the Indemnitee’s capacity
as a director, officer, or employee of Angiotech or an Associated Corporation,
or as to any matter arising out of another capacity with Angiotech or an
Associated Corporation while serving as a director, officer, or employee of
Angiotech or an Associated Corporation.

 

6.2 For greater certainty, this Agreement does not prevent either Angiotech or
the Indemnitee from applying to the Court for an order under section 164 of the
Act.

 

7 PAYMENT OF WITNESS EXPENSES

 

7.1 Despite any other provision of this Agreement, if the Indemnitee is a
witness or a participant other than a named party in an Eligible Proceeding by
reason of the Indemnitee being or having been a director, officer, or employee
of, or holding or having held a position equivalent to that of a director or
officer of, Angiotech or an Associated Corporation:

 

  (a) Angiotech will pay the out-of-pocket Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection therewith; and

 

  (b)

if the Indemnitee is not currently an officer or employee of, and does not
currently hold a position equivalent to that of an officer of, Angiotech or an
Associated

 

9



--------------------------------------------------------------------------------

 

Corporation, Angiotech will compensate the Indemnitee, at a rate equal to the
then applicable board meeting fee received by directors of Angiotech, for each
day of required attendance at or preparation for the Eligible Proceeding
(prorated for partial days).

 

8 TAX ADJUSTMENT

 

8.1 If any payment under this Agreement, including the payment of insurance
premiums or any payment made by an insurer under an insurance policy, is or is
deemed to be a taxable benefit or is otherwise subject to taxation, Angiotech
will pay any amount necessary to ensure that the amount received by or on behalf
of the Indemnitee, after the payment of or withholding for tax, fully reimburses
the Indemnitee for the actual amount of Eligible Penalties and Expenses to which
the Indemnitee is entitled under this Agreement, provided that such
reimbursement will be net of any tax deductions that the Indemnitee successfully
claims as a result of having incurred such Eligible Penalties and Expenses or
receiving payment therefor.

 

9 NOTICES

 

9.1 All notices and other communications required or permitted to be given under
this Agreement will be in writing, and will be delivered or sent by registered
mail or overnight courier to the party entitled to receive them, as follows:

 

   (a)   

 

        

 

        

 

      (b)    ANGIOTECH PHARMACEUTICALS, INC.          1618 Station Street      
   Vancouver, BC V6A 1B6          Attention:        David D. McMasters,         
                        General Counsel and Senior Vice President, Legal

 

9.2 Either party may notify the other in writing of a change of address to which
notices will thereafter be given.

 

10 SEVERABILITY AND WAIVER

 

10.1 Each provision of this Agreement is a separate obligation and is severable
from all other such obligations, and if any of them is held by an arbitrator
under Part 11 or by a court to be invalid or unenforceable, this Agreement will
be construed by limiting, restricting, or reducing the application or scope of
the applicable provision or provisions, to the extent necessary to comply with
applicable law then in effect.

 

10.2 In this Agreement:

 

  (a) a waiver of any provision of this Agreement will not be binding unless in
writing and signed by both parties;

 

10



--------------------------------------------------------------------------------

  (b) a failure to exercise or a delay in exercising any right or remedy under
this Agreement will not be deemed to be a waiver of that right or remedy; and

 

  (c) a waiver or excuse by either party of any default or breach by the other
party of any provision of this Agreement will not waive that party’s rights in
respect of any continuing or subsequent default or breach, or affect the rights
of that party in respect of any such continuing or subsequent default or breach.

 

11 DISPUTE RESOLUTION

 

11.1 Before initiating any legal proceedings, the parties will attempt to
resolve all disputes concerning the interpretation, application, or enforcement
of any term of this Agreement, any alleged breach of or non-compliance with this
Agreement, or otherwise arising out of or in connection with this Agreement, by
mediated negotiation, and will use their best efforts to agree on a mediator and
to resolve any disputes by mediation.

 

11.2 If a dispute referred to in paragraph 11.1 cannot be resolved by mediation
within 15 days after one of the parties notifies the other of an intention to
mediate the dispute, or if the parties are unable to agree to a mediator within
10 days of such notice, either party may give notice to the other party of its
intention to refer the dispute to binding arbitration.

 

11.3 A dispute that is referred to binding arbitration under paragraph 11.2 will
be finally resolved by a single arbitrator under the Arbitration Act.

 

11.4 If the parties are unable to agree to an arbitrator within 10 days of the
notice referring the dispute to arbitration, either party may apply to the Court
for the appointment of a single arbitrator under the Arbitration Act.

11.5 The arbitration will be in Vancouver, British Columbia.

11.6 The arbitrator will:

 

  (a) subject to the provisions of this Agreement, apply the Domestic Commercial
Arbitration Rules of Procedure of the British Columbia International Commercial
Arbitration Centre with any modifications as may be agreed to by the parties, or
such other rules of procedure as may otherwise be agreed to by the parties;

 

  (b) not have the authority or jurisdiction to award:

 

  (i) punitive or aggravated damages, or damages for any intangible loss or
injury, including damage or injury to reputation, or psychological damage or
injury, or

 

  (ii) injunctive relief, specific performance, or any other equitable remedy;

 

  (c) conduct the arbitration proceeding within 30 days of being appointed; and

 

  (d) render a decision within 30 days of the completion of the arbitration
proceeding.

 

11



--------------------------------------------------------------------------------

11.7 Despite paragraph 11.3, either party may, before or after an arbitration
has commenced, apply to the Court for interim relief under section 15(4) of the
Arbitration Act.

 

12 GOVERNING LAW AND FORUM

 

12.1 This Agreement is deemed to be made in British Columbia, and will be
governed by and construed and interpreted in accordance with the laws of British
Columbia and laws of Canada applicable therein.

 

12.2 Subject to Part 11, each of the parties, by the execution and delivery of
this Agreement, irrevocably and unconditionally attorns, submits to, and accepts
the jurisdiction of the courts of British Columbia with respect to any matter or
thing arising out of or pertaining to this Agreement.

 

13 INDEPENDENT LEGAL ADVICE

 

13.1 Angiotech’s lawyers prepared this Agreement. The Indemnitee was asked to
obtain independent legal advice before signing this Agreement, and represents by
signing it that such advice has been obtained.

 

14 ENUREMENT AND ASSIGNMENT

 

14.1 This Agreement will enure to the benefit of and be binding on the parties
and their respective heirs, successors, personal or other legal representatives,
and permitted assigns.

 

14.2 The Indemnitee will not assign this Agreement without Angiotech’s prior
written consent.

 

15 INTERPRETATION

 

15.1 Any reference in this Agreement to an enactment will be deemed to be a
reference to such enactment as it may be amended or replaced from time to time,
and any reference to a particular provision of an enactment will include a
reference to an equivalent provision, if the enactment is amended or replaced.

 

15.2 If Angiotech is continued, incorporated, amalgamated, arranged under, or
otherwise becomes governed by an enactment other than the Act, all references in
this Agreement to the Act will be deemed to be references to such other
enactment as it may be amended or replaced from time to time.

 

15.3 Any rule of interpretation that any ambiguity is to be resolved against the
drafting party is not applicable to this Agreement.

 

16 ENTIRE AGREEMENT

 

16.1 This Agreement will supersede and replace any and all prior agreements and
discussions between the parties respecting its subject matter, and contains the
entire agreement between the parties with respect to its subject matter (except
any written agreement of employment between Angiotech or an Associated
Corporation and the Indemnitee, which, if in existence, will remain in effect
except to the extent augmented or amended by this Agreement).

 

12



--------------------------------------------------------------------------------

16.2 No amendment or variation of the terms of this Agreement will be effective
or binding unless in writing and signed by both parties.

TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.

 

SIGNED, SEALED AND DELIVERED by — in

the presence of:

 

 

Signature of Witness

 

 

 

Print Name of Witness

 

 

 

Address of Witness

 

 

 

Occupation of Witness

 

 

 

                    , 2010

Date

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

  

 

 

 

 

 

 

 

 

 

    —

 

ANGIOTECH PHARMACEUTICALS, INC.    By:     

 

   Authorized Signatory    Date:  

                    , 2010                                                  

  

 

13